Exhibit 10.8(c)

NUVOLA, INC.

2015 INCENTIVE STOCK PLAN

RESTRICTED STOCK UNIT AGREEMENT

FOR

[insert name of recipient here]

1. Award of Restricted Stock Units. Nuvola, Inc. (the “Company”) hereby grants,
as of [        ] (the “Date of Grant”), to [            ] (the “Recipient”), the
right to receive, at the times specified in Section 2 hereof, [            ]
shares of the Company’s common stock, par value $0.001 per share (collectively
the “RSUs”). The RSUs shall be subject to the terms, provisions and restrictions
set forth in this Agreement and the Company’s 2015 Incentive Stock Plan (the
“Plan”), which is incorporated herein for all purposes. As a condition to
entering into this Agreement, and to the issuance of any Shares (or any other
securities of the Company pursuant thereto), the Recipient agrees to be bound by
all of the terms and conditions herein and in the Plan. Unless otherwise
provided herein, terms used herein that are defined in the Plan and not defined
herein shall have the meanings attributable thereto in the Plan.

2. Vesting of RSUs.

(a) General Vesting. The RSUs shall become vested in the following amounts, at
the following times and upon the following conditions, provided that the
Continuous Service of the Recipient continues through and on the applicable
Vesting Date:

 

Number of Shares Subject to the RSUs

   Vesting Date

[             ]

   [            ]

[             ]

   [            ]

[             ]

   [            ]

[             ]

   [            ]

[             ]

   [            ]

There shall be no proportionate or partial vesting of Shares subject to the RSUs
in or during the months, days or periods prior to each Vesting Date, and except
as otherwise provided in Sections [2(b)], [2(c)], [2(d)] or [2(e)] hereof, all
vesting of Shares subject to the RSUs shall occur only on the applicable Vesting
Date.

(b) Acceleration of Vesting Upon Change in Control. [In the event that a Change
in Control of the Company occurs during the Recipient’s Continuous Service, the
Shares subject to the RSUs subject to this Agreement shall become immediately
vested as of the date of the Change in Control, unless either (i) the Company is
the surviving entity in the Change in Control and the RSUs continue to be
outstanding after the Change in Control on substantially the same terms and
conditions as were applicable immediately prior to the Change in Control or
(ii) the successor company or its parent company assumes or substitutes for the
RSUs, as determined in accordance with Section 10(c)(ii) of the Plan.]



--------------------------------------------------------------------------------

(c) [Acceleration of Vesting Upon Termination. If, in the event of a Change in
Control and the vesting of the Shares subject to the RSUs subject to this
Agreement are not accelerated under Section 2(b), the Shares subject to the RSUs
subject to this Agreement shall become fully exercisable in the event that the
Recipient’s employment is terminated without Cause by the Company or any Related
Entity or by such successor company or by the Recipient for Good Reason within
24 months following such Change in Control.]

(d) Acceleration of Vesting Upon Death[ or Disability]. [In the event that the
Recipient’s Continuous Service terminates by reason of the Recipient’s
[Disability or] death, the Shares subject to the RSUs subject to this Agreement
shall be immediately vested as of the date of such [Disability or] death,
[whichever is applicable,] and shall be delivered, subject to any requirements
under this Agreement, to the [Recipient, in the event of his or her Disability,
or in the event of the Recipient’s death, to the] beneficiary or beneficiaries
designated by the Recipient, or if the Recipient has not so designated any
beneficiary(ies), or no designated beneficiary survives the Recipient, to the
personal representative of the Recipient’s estate.]

(e) Acceleration of Vesting at Company Discretion. [Notwithstanding any other
term or provision of this Agreement, the Board or the Committee shall be
authorized, in its sole discretion, based upon its review and evaluation of the
performance of the Recipient and of the Company, to accelerate the vesting of
any Shares subject to the RSUs subject to this Agreement, at such times and upon
such terms and conditions as the Board or the Committee shall deem advisable.]

(f) Definitions. For purposes of this Agreement, the following terms shall have
the meanings indicated:

Alternative 1:

(i) [“Delivery Date” means the date selected by the Committee that is within 30
days following the first to occur of any of the following while the Recipient is
in Continuous Service: (1) the Recipient’s death, [(2) the Recipient’s
Disability,] (3) the Recipient’s Separation from Service for any reason other
than the Recipient’s death [or Disability], (4) the closing of a transaction
resulting in a Change in Control, provided such Change in Control would
constitute a “Chance in Control Event” as that term is defined in Treasury
Regulations or other applicable guidance issued under Section 409(A) of the
Code, or (5) the [fifth (5th)] anniversary of the Date of Grant.]

Alternative 2:

[“Delivery Date” means any date selected by the Committee that is within 2  1⁄2
months after the last day of the calendar year in which the RSUs vest pursuant
to this Section 2.]

 

2



--------------------------------------------------------------------------------

Section 409A Safe Harbor Definition which may be necessary to apply if Delivery
Date Alternative 2 applies and Section 2(c) remains as an acceleration event:

(ii) [“Good Reason” means the occurrence of any of the following: (i) a material
diminution in the Employee’s base compensation; (ii) a material diminution in
the Employee’s authority, duties, or responsibilities; [(iii) a material
diminution in the authority, duties, or responsibilities of the supervisor to
whom the Employee is required to report, including a requirement that the
Employee report to a corporate officer or employee instead of reporting directly
to the Board [of Directors of the Company;] [(iv) a material diminution in the
budget over which the Employee retains authority;] (v) a material change in the
geographic location at which the Employee must perform the services under this
Agreement; or (vi) any other action or inaction that constitutes a material
breach by the Company of this Agreement. For purposes of this Plan, Good Reason
shall not be deemed to exist unless the Employee’s termination of employment for
Good Reason occurs within 2 years following the initial existence of one of the
conditions specified in clauses (i) through (vi) above, the Employee provides
the Company with written notice of the existence of such condition within 90
days after the initial existence of the condition, and the Company fails to
remedy the condition within 30 days after its receipt of such notice.]

(iii) “Non-Vested RSUs” means any portion of the RSUs subject to this Agreement
that have not become vested pursuant to this Section 2.

(iv) [“Separation from Service” means the voluntary or involuntary separation
from service with the Service Recipient, determined in a manner consistent with
Section 409A of the Code and the Treasury Regulations thereunder.]

(v) “Vested RSUs” means any portion of the RSUs subject to this Agreement that
are and have become vested pursuant to this Section 2.

3. Forfeiture of Non-Vested Shares. If the Recipient’s Continuous Service is
terminated for any reason, any RSUs that are not Vested RSUs, and that do not
become Vested RSUs pursuant to Section 2 hereof as a result of such termination,
shall be forfeited immediately upon such termination of Continuous Service
without any payment to the Recipient. The Committee shall have the power and
authority to enforce on behalf of the Company any rights of the Company under
this Agreement in the event of the Recipient’s forfeiture of Vested RSUs or
Non-Vested RSUs pursuant to this Section 3.

4. Settlement of the RSUs.

(a) Delivery of Shares. The Company shall deliver to the Recipient on the
Delivery Date Shares corresponding to the Vested RSUs.

(b) Distribution to Specified Employees. Notwithstanding the foregoing, if the
Recipient is a Specified Employee, then no distributions otherwise required to
be made under this Agreement on account of the Recipient’s Separation from
Service shall be made before the date that is six (6) months after the date of
the Recipient’s Separation from Service or, if earlier, the date of the
Recipient’s death if such deferral is required to comply with Section 409A of
the Code.

 

3



--------------------------------------------------------------------------------

5. Rights with Respect to RSUs.

(a) No Rights as Shareholder Until Delivery. Except as otherwise provided in
this Section 5, the Recipient shall not have any rights, benefits or
entitlements with respect to the Shares corresponding to the RSUs unless and
until those Shares are delivered to the Recipient (and thus shall have no voting
rights, or rights to receive any dividend declared, before those Shares are so
delivered). On or after delivery, the Recipient shall have, with respect to the
Shares delivered, all of the rights of a holder of Shares granted pursuant to
the articles of incorporation and other governing instruments of the Company, or
as otherwise available at law.

(b) No Restriction on Certain Transactions. Notwithstanding any term or
provision of this Agreement to the contrary, the existence of this Agreement, or
of any outstanding RSUs awarded hereunder, shall not affect in any manner the
right, power or authority of the Company or any Related Entity to make,
authorize or consummate: (i) any or all adjustments, recapitalizations,
reorganizations or other changes in the Company’s or any Related Entity’s
capital structure or its business; (ii) any merger, consolidation or similar
transaction by or of the Company or any Related Entity; (iii) any offer, issue
or sale by the Company or any Related Entity of any capital stock of the Company
or any Related Entity, including any equity or debt securities, or preferred or
preference stock that would rank prior to or on parity with the Shares
represented by the RSUs and/or that would include, have or possess other rights,
benefits and/or preferences superior to those that such Shares includes, has or
possesses, or any warrants, options or rights with respect to any of the
foregoing; (iv) the dissolution or liquidation of the Company or any Related
Entity; (v) any sale, transfer or assignment of all or any part of the stock,
assets or business of the Company or any Related Entity; or (vi) any other
corporate transaction, act or proceeding (whether of a similar character or
otherwise).

(d) [Dividend Equivalents. During the term of this Agreement, the Recipient
shall have the right to receive distributions (the “Dividend Equivalents”) from
the Company equal to any dividends or other distributions that would have been
distributed to the Recipient if each of the Shares subject to the RSUs instead
was an issued and outstanding Share owned by the Recipient. The Dividend
Equivalents, reduced by any applicable withholding taxes, shall be paid at the
same time, in the same form and in the same manner as dividends or other
distributions are paid to the holders of Shares; provided, however, that if the
dividend declared is a dividend of Shares, then any Dividend Equivalents payable
in Shares with respect to the RSUs shall have the same status, and shall be
subject to the same terms and conditions (including without limitation the
vesting and forfeiture provisions), under this Agreement as the RSUs to which
they relate, and shall be distributed on the same Delivery Date(s) as the RSUs
to which they relate, and if the dividend declared is a dividend of cash, then
the Recipient shall be granted the right to receive a number of Shares equal
(i) to the number of RSUs held by the Recipient pursuant to this Agreement as of
the dividend payment date, (ii) multiplied by the amount of the cash dividend
per Share, and (ii) dividing the product so determined by the Fair Market Value
of a Share on the dividend payment date, which Award shall have the same status,
and shall be subject to the same terms and conditions (including without
limitation the vesting and forfeiture provisions), under this Agreement as the
RSUs to which they relate, and shall be distributed on the same Delivery Date(s)
as the RSUs to which they relate. Each Dividend Equivalent shall be treated as a
separate payment for purposes of Section 409A of the Code. ]

 

4



--------------------------------------------------------------------------------

6. Transferability. The RSUs are not transferable unless and until the Shares
have been delivered to the Recipient in settlement of the RSUs in accordance
with this Agreement, otherwise than by will or under the applicable laws of
descent and distribution. The terms of this Agreement shall be binding upon the
executors, administrators, heirs, successors and assigns of the Recipient.
Except as otherwise permitted pursuant to the first sentence of this Section,
any attempt to effect a Transfer of any RSUs prior to the date on which the
Shares have been delivered to the Recipient in settlement of the RSUs shall be
void ab initio. For purposes of this Agreement, “Transfer” shall mean any sale,
transfer, encumbrance, gift, donation, assignment, pledge, hypothecation, or
other disposition, whether similar or dissimilar to those previously enumerated,
whether voluntary or involuntary, and including, but not limited to, any
disposition by operation of law, by court order, by judicial process, or by
foreclosure, levy or attachment.

7. Tax Matters.

(a) Withholding. As a condition to the Company’s obligations with respect to the
RSUs (including, without limitation, any obligation to deliver any Shares)
hereunder, the Recipient shall make arrangements satisfactory to the Company to
pay to the Company any federal, state or local taxes of any kind required to be
withheld with respect to the delivery of Shares corresponding to such RSUs. If
the Recipient shall fail to make the tax payments as are required, the Company
shall, to the extent permitted by law, have the right to deduct from any payment
of any kind (including the withholding of any Shares that otherwise would be
delivered to Recipient under this Agreement) otherwise due to the Recipient any
federal, state or local taxes of any kind required by law to be withheld with
respect to such Shares.

(b) Satisfaction of Withholding Requirements. The Recipient may satisfy the
withholding requirements with respect to the RSUs pursuant to any one or
combination of the following methods:

(i) payment in cash; or

(ii) if and to the extent permitted by the Committee, payment by surrendering
unrestricted previously held Shares which have a value equal to the required
withholding amount or the withholding of Shares that otherwise would be
deliverable to the Recipient pursuant to this Agreement. The Recipient may
surrender Shares either by attestation or by delivery of a certificate or
certificates for Shares duly endorsed for transfer to the Company, and if
required with medallion level signature guarantee by a member firm of a national
stock exchange, by a national or state bank (or guaranteed or notarized in such
other manner as the Committee may require).

 

5



--------------------------------------------------------------------------------

(c) Recipient’s Responsibilities for Tax Consequences. The tax consequences to
the Recipient (including without limitation federal, state, local and foreign
income tax consequences) with respect to the RSUs (including without limitation
the grant, vesting and/or delivery thereof) are the sole responsibility of the
Recipient. The Recipient shall consult with his or her own personal
accountant(s) and/or tax advisor(s) regarding these matters and the Recipient’s
filing, withholding and payment (or tax liability) obligations.

8. Amendment, Modification & Assignment. This Agreement may only be modified or
amended in a writing signed by the parties hereto. No promises, assurances,
commitments, agreements, undertakings or representations, whether oral, written,
electronic or otherwise, and whether express or implied, with respect to the
subject matter hereof, have been made by either party which are not set forth
expressly in this Agreement. Unless otherwise consented to in writing by the
Company, in its sole discretion, this Agreement (and Recipient’s rights
hereunder) may not be assigned, and the obligations of Recipient hereunder may
not be delegated, in whole or in part. The rights and obligations created
hereunder shall be binding on the Recipient and his heirs and legal
representatives and on the successors and assigns of the Company.

9. Complete Agreement. This Agreement (together with those agreements and
documents expressly referred to herein, for the purposes referred to herein)
embody the complete and entire agreement and understanding between the parties
with respect to the subject matter hereof, and supersede any and all prior
promises, assurances, commitments, agreements, undertakings or representations,
whether oral, written, electronic or otherwise, and whether express or implied,
which may relate to the subject matter hereof in any way.

10. Miscellaneous.

(a) No Right to (Continued) Employment or Service. This Agreement and the grant
of RSUs hereunder shall not confer, or be construed to confer, upon the
Recipient any right to employment or service, or continued employment or
service, with the Company or any Related Entity.

(b) No Limit on Other Compensation Arrangements. Nothing contained in this
Agreement shall preclude the Company or any Related Entity from adopting or
continuing in effect other or additional compensation plans, agreements or
arrangements, and any such plans, agreements and arrangements may be either
generally applicable or applicable only in specific cases or to specific
persons.

(c) Severability. If any term or provision of this Agreement is or becomes or is
deemed to be invalid, illegal or unenforceable in any jurisdiction or under any
applicable law, rule or regulation, then such provision shall be construed or
deemed amended to conform to applicable law (or if such provision cannot be so
construed or deemed amended without materially altering the purpose or intent of
this Agreement and the grant of RSUs hereunder, such provision shall be stricken
as to such jurisdiction and the remainder of this Agreement and the award
hereunder shall remain in full force and effect).

(d) No Trust or Fund Created. Neither this Agreement nor the grant of RSUs
hereunder shall create or be construed to create a trust or separate fund of any
kind or a fiduciary relationship between the Company or any Related Entity and
the Recipient or any other person. To the extent that the Recipient or any other
person acquires a right to receive payments from the Company or any Related
Entity pursuant to this Agreement, such right shall be no greater than the right
of any unsecured general creditor of the Company.

 

6



--------------------------------------------------------------------------------

(e) Law Governing. This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Nevada (without
reference to the conflict of laws rules or principles thereof).

(f) Interpretation. The Recipient accepts this award of RSUs subject to all of
the terms, provisions and restrictions of this Agreement and the Plan. The
undersigned Recipient hereby accepts as binding, conclusive and final all
decisions or interpretations of the Board or the Committee upon any questions
arising under this Agreement or the Plan.

(g) Headings. Section, paragraph and other headings and captions are provided
solely as a convenience to facilitate reference. Such headings and captions
shall not be deemed in any way material or relevant to the construction, meaning
or interpretation of this Agreement or any term or provision hereof.

(h) Notices. Any notice under this Agreement shall be in writing and shall be
deemed to have been duly given when delivered personally or when deposited in
the United States mail, registered, postage prepaid, and addressed, in the case
of the Company, to the Company’s Secretary at 7333 E. Doubletree Ranch Road,
Suite D-250, Scottsdale, Arizona 85258, or if the Company should move its
principal office, to such principal office, and, in the case of the Recipient,
to the Recipient’s last permanent address as shown on the Company’s records,
subject to the right of either party to designate some other address at any time
hereafter in a notice satisfying the requirements of this Section.

(i) Compliance with Section 409A

(i) General. It is the intention of both the Company and the Recipient that the
benefits and rights to which the Recipient could be entitled pursuant to this
Agreement comply with Section 409A of the Code and the Treasury Regulations and
other guidance promulgated or issued thereunder (“Section 409A”), to the extent
that the requirements of Section 409A are applicable thereto, and the provisions
of this Agreement shall be construed in a manner consistent with that intention.

(ii) No Representations as to Section 409A Compliance. Notwithstanding the
foregoing, the Company does not make any representation to the Recipient that
the shares of RSUs awarded pursuant to this Agreement are exempt from, or
satisfy, the requirements of Section 409A, and the Company shall have no
liability or other obligation to indemnify or hold harmless the Recipient or any
Beneficiary for any tax, additional tax, interest or penalties that the
Recipient or any Beneficiary may incur in the event that any provision of this
Agreement, or any amendment or modification thereof or any other action taken
with respect thereto is deemed to violate any of the requirements of Section
409A.

 

7



--------------------------------------------------------------------------------

(iii) No Acceleration of Payments. Neither the Company nor the Recipient,
individually or in combination, may accelerate any payment or benefit that is
subject to Section 409A, except in compliance with Section 409A and the
provisions of this Agreement, and no amount that is subject to Section 409A
shall be paid prior to the earliest date on which it may be paid without
violating Section 409A.

(iv) Treatment of Each Installment as a Separate Payment. For purposes of
applying the provisions of Section 409A to this Agreement, each separately
identified amount to which the Recipient is entitled under this Agreement shall
be treated as a separate payment. In addition, to the extent permissible under
Section 409A, any series of installment payments under this Agreement shall be
treated as a right to a series of separate payments.

(j) Non-Waiver of Breach. The waiver by any party hereto of the other party’s
prompt and complete performance, or breach or violation, of any term or
provision of this Agreement shall be effected solely in a writing signed by such
party, and shall not operate nor be construed as a waiver of any subsequent
breach or violation, and the waiver by any party hereto to exercise any right or
remedy which he or it may possess shall not operate nor be construed as the
waiver of such right or remedy by such party, or as a bar to the exercise of
such right or remedy by such party, upon the occurrence of any subsequent breach
or violation.

(k) Counterparts. This Agreement may be executed in two or more separate
counterparts, each of which shall be an original, and all of which together
shall constitute one and the same agreement.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
executed this Agreement as of the date first written above.

 

NUVOLA, INC., a Nevada corporation By:     Name:   Title:  

 

Agreed and Accepted:

RECIPIENT:

By:

     

[Insert name of Recipient]

 

9